Notice of Allowance
Response to Arguments
Applicant’s arguments, filed 9/28/2020, and current amendments overcome the rejection of claims under U.S.C. 103. Therefore these rejections have been withdrawn.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.  
The closest prior art of record Reiley et al (“Reiley”, US 20130326406) in view of Bronstein et al (“Bronstein”, US 20100011392) in further view of Mones et al (“Mones”, US 20170154314) and in even further view of Shapiro et al (“Shapiro”, US 20080242280) does not teach a computer-implemented method comprising the steps of: receiving, by one or more processors, stream data and metadata associated with the stream data from one or more sources, the stream data including first real-time media content from first one or more channels and second content from second one or more other channels; converting, by the one or more processors, the stream data into a text format; detecting, by the one or more processors, emotions of the converted stream data by processing, by the one or more processors, the converted stream data in an artificial intelligence (Al) system, the processing in the Al system including classifying, training, and extracting entities of the converted stream data; determining, by the one or more processors, that the first real-time media content is news content; determining, by the one or more processors and using a natural language classifier, that the news content includes a description of an ongoing event and the news .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Tareen et al (US 20130246440), Abstract - Associating a content item with an event is disclosed. A location associated with a received content item is determined. The received content item is associated with an event, at least in part based on an indicia of relatedness, other than the determined location, between the received content item and the event. A criterion that the indicia of relatedness is required to satisfy for the content item to be determined to be associated with the event has a lower value if the determined location associated with the received content item has a first degree of correspondence to a location associated with the event than if the determined location associated with the received content item has a second, lower degree of correspondence to the location associated with the event. 
Controy et al (US 20190124023), Abstract - In one embodiment, a method includes retrieving one or more previous communications associated with a first user of an online social network, each of the previous communications having been made on a date in the past, and filtering out each of one or more of the previous communications based on one or more criteria, wherein the criteria are associated with a likelihood that the filtered-out previous communication will cause an unwanted emotional reaction by the user. The method also includes calculating a distribution-probability score for each of one or more remaining previous communications, wherein the distribution-probability score reflects a probability that the previous communication will be shared 
Ringer et al (US 20140222830), Abstract - Systems and methods for selecting content for a user. A computer system may received from a user device associated with the user a request for a content search and a first search factor describing motion of the user. The computer system may also receive a second search factor describing an environment of the user. The computer system may select at least one content item to be provided to the user based on at least the first search factor and the second search factor; and transmit an indication of the at least one content item towards the user device. 
Bostick et al (US 20150271230), Abstract - A system, method and program product are provided for system for processing a set of social media (SM) streams. A system is disclosed that includes: a user interface for selecting the set of SM streams and for inputting a set of filtering definitions; a stream unification system that creates a single unified stream from the set of SM streams; a content filtering system that selects relevant content items from the single unified stream based on the set of filtering definitions and generates a unified filtered SM stream using selected content items; and an output system that outputs the unified filtered SM stream to a user display. 
Basson et al (US 8201080), Abstract - Systems and methods are provided for augmenting audio/visual broadcasts (e.g., movies) with non-textual annotations that are designed to assist an individual to interpret or otherwise understand the content of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQIUL AMIN CHOUDHURY whose telephone number is (571)272-2482.  The examiner can normally be reached on Monday-Friday 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Raqiul A. Choudhury

/R.A.C./Examiner, Art Unit 2444                                                                                                                                                                                             

/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444